Barnard, P. J.
The testator intended to dispose of all his property. He made certain specific legacies and bequests, and then made a very comprehensive residuary disposition of all the residue of his property to his daughter, Sarah Mapes. There was a bequest of a life-estate in $4,000 to his son, with remainder to the'ehildren of this son who survived him. It is this clause which occasions the question to be adjudged. The son died after his sister, and left no children. Did the testator keep back a possible estate to revert to him in case the son died childless? It seems very clear that he did not. He provided for the life-estate and for the remainder, and, if there was anything beyond that, he bequeathed it by the residuary clause. The intention to include in the residuary clause all the testator’s property and interests is preserved, and the intention to exclude from its operation must appear by words limiting the effect of the clause, or by an intention to exclude from the whole will taken together. Riker v. Cornwell, 113 N. Y. 115, 20 N. E. Rep. 602; Floyd v. Carow, 88 N. Y. 560. The judgment should therefore be affirmed, with costs to respondent out of the estate.